 

Exhibit 10.1

 



 

 

REGISTRATION RIGHTS AGREEMENT

 

by and among

 

M I Acquisitions, Inc.

 

and

 

the other parties hereto

 

Dated as of July 25, 2018

 

 

 



 

 

  

TABLE OF CONTENTS

 



ARTICLE I DEFINITIONS 1       Section 1.1 Certain Definitions 1          
Section 1.2 Other Definitional Provisions; Interpretation 4         ARTICLE II
REGISTRATION RIGHTS 5       Section 2.1 Right to Demand a Non-Shelf Registered
Offering 5           Section 2.2 Right to Piggyback on a Non-Shelf Registered
Offering 5           Section 2.3 Right to Demand and be Included in a Shelf
Registration 5           Section 2.4 Demand and Piggyback Rights for Shelf
Takedowns 5           Section 2.5 Right to Reload a Shelf 6           Section
2.6 Limitations on Demand and Piggyback Rights 6           Section 2.7
Notifications Regarding Registration Statements 6           Section 2.8
Notifications Regarding Registration Piggyback Rights 7           Section 2.9
Notifications Regarding Demanded Underwritten Takedowns 7           Section 2.10
Plan of Distribution, Underwriters and Counsel 7           Section 2.11 Cutbacks
8           Section 2.12 Lock-ups 8           Section 2.13 Expenses 8          
Section 2.14 Facilitating Registrations and Offerings 9         ARTICLE III
INDEMNIFICATION 12       Section 3.1 Indemnification by the Company 12          
Section 3.2 Indemnification by the Holders and Underwriters 13           Section
3.3 Notices of Claims, Etc. 14           Section 3.4 Contribution 14          
Section 3.5 Non-Exclusivity 15



 



- i -

 



 



ARTICLE IV OTHER 15       Section 4.1 Notices 15           Section 4.2
Assignment 16           Section 4.3 Amendments; Waiver 16           Section 4.4
Third Parties 17           Section 4.5 Rule 144 17           Section 4.6 In-Kind
Distributions 17           Section 4.7 Governing Law 17           Section 4.8
CONSENT TO JURISDICTION 17           Section 4.9 MUTUAL WAIVER OF JURY TRIAL 18
          Section 4.10 Specific Performance 18           Section 4.11 Entire
Agreement 18           Section 4.12 Severability 18           Section 4.13
Counterparts 18           Section 4.14 Effectiveness 18



  



- ii -

 

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is dated as of July 25,
2018 and is by and among M I Acquisitions, Inc. (the “Company”), Priority
Incentive Equity Holdings, LLC, a Delaware limited liability company (“PIEH”),
Thomas C. Priore (“TCP”) and the individuals listed on Schedule A hereto (each,
an “Individual” and, collectively, the “Individuals”).

 

BACKGROUND

 

WHEREAS, the Company, Priority Investment Holdings, LLC (“PIH”) and PIEH have
entered into that certain Second Amended and Restated Contribution Agreement,
dated as of April 17, 2018 (as amended from time to time in accordance with the
terms thereof, the “Contribution Agreement”), pursuant to which PIH and PIEH
agreed to exchange their equity interests in Priority Holdings, LLC for shares
of Common Stock of the Company;

 

WHEREAS, PIH, the Company and certain holders named therein (the “PIH Holders”)
entered into that certain Distribution Agreement, dated as of the date hereof,
pursuant to which PIH has distributed its equity interests in Priority Holdings,
LLC to the PIH Holders and the PIH Holders agreed to exchange such equity
interests for Common Stock of the Company; and

 

WHEREAS, as a condition to the willingness of PIH and PIEH to enter into the
Contribution Agreement, the Company has agreed to enter into this Agreement in
order to provide rights relating to the registration of shares of Common Stock
issued or issuable to PIH and PIEH and the Individuals.

 

NOW, THEREFORE, in consideration of the respective representations, warranties,
covenants and agreements set forth herein and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound hereby, agree as follows:

 

Article I

 

DEFINITIONS

 

Section 1.1             Certain Definitions. As used in this Agreement:

 

“Affiliate” has the meaning ascribed thereto in Rule 12b-2 promulgated under the
Exchange Act, as in effect on the date hereof.

 

“Agreement” has the meaning set forth in the preamble.

 

“Board” means the board of directors of the Company.

 

“Business Day” means a day other than a Saturday, Sunday, federal or New York
State holiday or other day on which commercial banks in New York City are
authorized or required by law to close.

 

 

 



 

"Company” has the meaning set forth in the preamble.

 

“Common Stock” means the shares of common stock, par value $0.0001 per share, of
the Company, and any other capital stock of the Company into which such common
stock is reclassified or reconstituted.

 

“Demand Party” has the meaning set forth in Section 2.2(a).

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder, as the same may be amended
from time to time.

 

“FINRA” means Financial Industry Regulatory Authority, Inc.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Holder” means each of TCP, PIEH and the Individuals that is a holder of
Registrable Securities or securities exercisable, exchangeable or convertible
into Registrable Securities or any Transferee of such Person to whom
registration rights are assigned pursuant to Section 4.2.

 

“Indemnified Party” and “Indemnified Parties” have the meanings set forth in
Section 3.1.

 

“Individual” has the meaning set forth in the preamble.

 

“Law” means any statute, law, regulation, ordinance, rule, injunction, order,
decree, governmental approval, directive, requirement, or other governmental
restriction or any similar form of decision of, or determination by, or any
interpretation or administration of any of the foregoing by, any Governmental
Authority.

 

“Lock-up Period” has the meaning set forth in Section 2.4(d)(i).

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, a
cooperative, an unincorporated organization, or other form of business
organization, whether or not regarded as a legal entity under applicable Law, or
any Governmental Authority or any department, agency or political subdivision
thereof.

 

“PIH” has the meaning set forth in the preamble.

 

“PIEH” has the meaning set forth in the preamble.

 

“Registrable Securities” means all (i) shares of Common Stock, (ii) Units, (iii)
Warrants and (iv) any Securities into which the Common Stock, Units or Warrants
may be converted or exchanged pursuant to any merger, consolidation, sale of all
or any part of its assets, corporate conversion or other extraordinary
transaction of the Company held by a Holder (whether now held or beneficially
owned or hereafter acquired, and including any such Securities received by a
Holder upon the conversion or exchange of, or pursuant to a transaction with
respect to, other securities held by such Holder). As to any Registrable
Securities, such Securities will cease to be Registrable Securities when:

 

 2

 



 

(a)           a registration statement covering such Registrable Securities has
been declared effective and such Registrable Securities have been disposed of
pursuant to such effective registration statement;

 

(b)           such Registrable Securities shall have been sold pursuant to Rule
144 or 145 (or any similar provision then in effect) under the Securities Act;
or

 

(c)           such Registrable Securities cease to be outstanding.

 

“Registration Expenses” means any and all expenses incurred in connection with
the performance of or compliance with this Agreement, including:

 

(a)           all SEC, stock exchange, or FINRA registration and filing fees
(including, if applicable, the fees and expenses of any “qualified independent
underwriter," as such term is defined in Rule 5121 of FINRA, and of its
counsel);

 

(b)           all fees and expenses of complying with securities or blue sky
Laws (including fees and disbursements of counsel for the underwriters in
connection with blue sky qualifications of the Registrable Securities);

 

(c)           all printing, messenger and delivery expenses;

 

(d)           all fees and expenses incurred in connection with the listing of
the Registrable Securities on any securities exchange or FINRA and all rating
agency fees;

 

(e)           the fees and disbursements of counsel for the Company and of its
independent public accountants, including the expenses of any special audits
and/or “cold comfort” letters required by or incident to such performance and
compliance;

 

(f)            any fees and disbursements of underwriters customarily paid by
the issuers or sellers of Securities, including liability insurance if the
Company so desires or if the underwriters so require, and the reasonable fees
and expenses of any special experts retained in connection with the requested
registration, but excluding underwriting discounts and commissions and transfer
taxes, if any;

 

(g)           any fees and disbursements of counsel (including the fees and
disbursements of outside counsel for Holders) incurred in connection with any
registration statement or registered offering covering Registrable Securities
held by the Holders;

 

(h)           the costs and expenses of the Company relating to analyst and
investor presentations or any “road show" undertaken in connection with the
registration and/or marketing of the Registrable Securities (including the
reasonable out-of-pocket expenses of the Holders); and

 



 3

 

 

(i)            any other fees and disbursements customarily paid by the issuers
of securities.

 

“SEC” means the U.S. Securities and Exchange Commission or any successor agency.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.

 

“TCP” has the meaning set forth in the preamble.

 

“Transfer” (including its correlative meanings, “Transferor”, “Transferee” and
“Transferred”) shall mean, with respect to any security, directly or indirectly,
to sell, contract to sell, give, assign, hypothecate, pledge, encumber, grant a
security interest in, offer, sell any option or contract to purchase, purchase
any option or contract to sell, grant any option, right or warrant to purchase,
lend or otherwise transfer or dispose of any economic, voting or other rights in
or to such security. When used as a noun, “Transfer” shall have such correlative
meaning as the context may require.

 

“Units” means the units of the Company, each comprised of one share of Common
Stock and one Warrant.

 

“Warrants” means the warrants to purchase shares of Common Stock of the Company.

 

“WKSI” means a well-known seasoned issuer, as defined in Rule 405 under the
Securities Act.

 

Section 1.2             Other Definitional Provisions; Interpretation.

 

(a)            The words “hereof," “herein,” and “hereunder" and words of
similar import when used in this Agreement refer to this Agreement as a whole
and not to any particular provision of this Agreement, and references in this
Agreement to a designated “Article” or “Section" refer to an Article or Section
of this Agreement unless otherwise specified.

 

(b)           The headings in this Agreement are included for convenience of
reference only and do not limit or otherwise affect the meaning or
interpretation of this Agreement.

 

(c)            The meanings given to terms defined herein are equally applicable
to both the singular and plural forms of such terms.

 

 4

 



 

Article II

 

REGISTRATION RIGHTS

 

Section 2.1             Right to Demand a Non-Shelf Registered Offering. Upon
the demand of TCP or PIEH made at any time and from time to time, the Company
will facilitate in the manner described in this Agreement a non-shelf registered
offering of the Registrable Securities requested by such Holder to be included
in such offering. Any demanded non-shelf registered offering may, at the
Company's option, include shares of Common Stock to be sold by the Company for
its own account and will also include Registrable Securities to be sold by
Holders that exercise their related piggyback rights on a timely basis.

 

Section 2.2             Right to Piggyback on a Non-Shelf Registered Offering.
In connection with any registered offering of Common Stock covered by a
non-shelf registration statement (whether pursuant to the exercise of demand
rights or at the initiative of the Company), any non-demanding Holders may
exercise piggyback rights to have included in such offering Registrable
Securities held by them. The Company will facilitate in the manner described in
this Agreement any such non-shelf registered offering. For the avoidance of
doubt, if a Holder exercises the demand set forth in Section 2.1, each Holder
(including the demanding Holder) shall have the right to sell Registrable
Securities in the offering on a “pro rata” basis with “pro rata" being
determined by dividing the number of Registrable Securities held by a Holder by
the number of Registrable Securities held by all Holders.

 

Section 2.3             Right to Demand and be Included in a Shelf Registration.
Upon the demand of any Holder, made at any time and from time to time when the
Company is eligible to utilize Form S-3 or a successor form to sell Registrable
Securities in a secondary offering on a delayed or continuous basis in
accordance with Rule 415 of the Securities Act, the Company will facilitate in
the manner described in this Agreement a shelf registration of Registrable
Securities held by the Holders. Any shelf registration filed by the Company
covering shares (whether pursuant to a Holder's demand or the initiative of the
Company) will cover Registrable Securities held by each of the Holders up to the
highest common percentage of their original respective holdings, which highest
common percentage will be agreed upon by the demanding Holder. If at the time of
such request the Company is a WKSI, such shelf registration would, at the
request of such majority Holders, cover an unspecified number of shares and
Registrable Securities to be sold by the Company and the Holders.

 

Section 2.4             Demand and Piggyback Rights for Shelf Takedowns. Upon
the demand of one or more of TCP or PIEH made at any time and from time to time,
the Company will facilitate in the manner described in this Agreement a
“takedown” of Registrable Securities off of an effective shelf registration
statement. In connection with any underwritten shelf takedown (whether pursuant
to the exercise of such demand rights or at the initiative of the Company), the
Holders may exercise piggyback rights to have included in such takedown
Registrable Securities held by them that are registered on such shelf.
Notwithstanding the foregoing, Holders may not demand a shelf takedown for an
offering that will result in the imposition of a lock-up on the Company and the
Holders unless the Registrable Securities requested to be sold by the demanding
Holders in such takedown have an aggregate market value (based on the most
recent closing price of the Common Stock at the time of the demand) of at least
$50.0 million.

 

 5

 

 



Section 2.5             Right to Reload a Shelf. Upon the written request of a
Holder, the Company will file and seek the effectiveness of a post-effective
amendment to an existing shelf in order to register up to the number of
Registrable Securities previously taken down off of such shelf by such Holder
and not yet “reloaded" onto such shelf. The Holders and the Company will consult
and coordinate with each other in order to accomplish such replenishments from
time to time in a sensible manner.

 

Section 2.6            Limitations on Demand and Piggyback Rights.

 

(a)           Any demand for the filing of a registration statement or for a
registered offering or takedown will be subject to the constraints of any
applicable lock-up arrangements, and such demand must be deferred until such
lock-up arrangements no longer apply. If a demand has been made for a non-shelf
registered offering or for an underwritten takedown, no further demands may be
made so long as the related offering is still being pursued. After an
underwritten offering demanded by a Holder, such Holder may not make another
demand for an underwritten offering prior to 60 days after the expiration of the
lock-up applicable to its prior demanded offering unless another Holder joins in
the demand. Notwithstanding anything in this Agreement to the contrary, the
Holders will not have piggyback or other registration rights with respect to
registered primary offerings by the Company (i) covered by a Form S-8
registration statement or a successor form applicable to employee
benefit-related offers and sales, (ii) where the shares are not being sold for
cash or (iii) where the offering is a bona fide offering of securities other
than shares or other Registrable Securities, even if such securities are
convertible into or exchangeable or exercisable for shares.

 

(b)           The Company may postpone the filing of a demanded registration
statement or suspend the effectiveness of any shelf registration statement for a
reasonable “blackout period” not in excess of 90 days if the board of directors
of the Company determines that such registration or offering could materially
interfere with a bona fide business or financing transaction of the Company or
is reasonably likely to require premature disclosure of information, the
premature disclosure of which could materially and adversely affect the Company.
The blackout period will end upon the earlier to occur of, (i) in the case of a
bona fide business or financing transaction, a date not later than 90 days from
the date such deferral commenced, and (ii) in the case of disclosure of
non-public information, the earlier to occur of (x) the filing by the Company of
its next succeeding Form 10-K or Form 10-Q, or (y) the date upon which such
information is otherwise disclosed.

 

Section 2.7             Notifications Regarding Registration Statements. Prior
to exercising demand rights for a registration statement, the Holders will
consult with each other in this regard. In order for one or more Holders to
exercise their right to demand that a registration statement be filed, they must
so notify the Company in writing indicating the number of Registrable Securities
sought to be registered and the proposed plan of distribution. The Company will
keep the Holders contemporaneously apprised of any registration of Common Stock,
whether pursuant to a Holder demand or otherwise, with respect to which a
piggyback opportunity is available. Pending any required public disclosure and
subject to applicable legal requirements, the parties will maintain the
confidentiality of these discussions.

 

 6

 

 



Section 2.8             Notifications Regarding Registration Piggyback Rights.
Any Holder wishing to exercise its piggyback rights with respect to a non-shelf
registration statement must notify the Company and the other Holders of the
number of Registrable Securities it seeks to have included in such registration
statement. Such notice must be given as soon as practicable, but in no event
later than 5:00 pm, New York City time, on the second trading day prior to
(i) if applicable, the date on which the preliminary prospectus intended to be
used in connection with pre-effective marketing efforts for the relevant
offering is expected to be finalized, and (ii) in any case, the date on which
the pricing of the relevant offering is expected to occur. No such notice is
required in connection with a shelf registration statement, as Registrable
Securities held by all Holders will be included subject to the limitations
described in Section 2.3.

 

Section 2.9             Notifications Regarding Demanded Underwritten Takedowns.

 

(a)            Prior to exercising their demand rights for an underwritten
takedown of Registrable Securities off of a shelf registration statement, the
Holders will consult with each other in this regard. The Company will keep the
Holders contemporaneously apprised of all pertinent aspects of any underwritten
shelf takedown in order that they may have a reasonable opportunity to exercise
their related piggyback rights. Without limiting the Company's obligation as
described in the preceding sentence, having a reasonable opportunity requires
that the Holders be notified by the Company of an anticipated underwritten
takedown (whether pursuant to a demand made by other Holders or made at the
Company's own initiative) no later than 5:00 pm, New York City time, on (i) if
applicable, the second trading day prior to the date on which the preliminary
prospectus or prospectus supplement intended to be used in connection with
pre-pricing marketing efforts for such takedown is finalized, and (ii) in all
cases, the second trading day prior to the date on which the pricing of the
relevant takedown occurs.

 

(b)           Any Holder wishing to exercise its piggyback rights with respect
to an underwritten shelf takedown must notify the Company and the other Holders
of the number of Registrable Securities it seeks to have included in such
takedown. Such notice must be given as soon as practicable, but in no event
later than 5:00 pm, New York City time, on (i) if applicable, the trading day
prior to the date on which the preliminary prospectus or prospectus supplement
intended to be used in connection with marketing efforts for the relevant
offering is expected to be finalized, and (ii) in all cases, the trading day
prior to the date on which the pricing of the relevant takedown occurs.

 

(c)            Pending any required public disclosure and subject to applicable
legal requirements, the parties will maintain appropriate confidentiality of
their discussions regarding a prospective underwritten takedown.

 

Section 2.10           Plan of Distribution, Underwriters and Counsel. If a
majority of the shares or other Registrable Securities proposed to be sold in an
underwritten offering through a non-shelf registration statement or through a
shelf takedown is being sold by the Company for its own account, the Company
will be entitled to determine the plan of distribution and select the managing
underwriters for such offering. Otherwise, Holders holding a majority of the
Registrable Securities requested to be included in such offering will be
entitled to determine the plan of distribution and select the managing
underwriters, and such majority will also be entitled to select counsel for the
selling Holders (which may be the same as counsel for the Company). In the case
of a shelf registration statement, the plan of distribution will provide as much
flexibility as is reasonably possible, including with respect or resales by
transferee Holders.

 

 7

 

 



Section 2.11           Cutbacks. If the managing underwriters advise the Company
and the selling Holders that, in their opinion, the number of shares or other
Registrable Securities requested to be included in an underwritten offering
exceeds the amount that can be sold in such offering without adversely affecting
the distribution of the shares or other Registrable Securities being offered,
such offering will include only the number of shares or other Registrable
Securities that the underwriters advise can be sold in such offering. If the
Company is selling shares for its own account in such offering, the Company will
have first priority. To the extent of any remaining capacity, and in all other
cases where the Company is not selling shares in the relevant offering, the
selling Holders will be subject to cutback pro rata based on the number of
Registrable Securities initially requested by them to be included in such
offering, without distinguishing between Holders based on who made the demand
for such offering or who is exercising piggyback rights. If the Company and all
of the selling Holders are able to include all of the shares and Registrable
Securities initially requested by them to be included in such offering, to the
extent of any remaining capacity, securities for the account of other persons
that the Company is obligated to register pursuant to written contractual
piggy-back registration rights with such persons may also be included in such
offering.

 

Section 2.12          Lock-ups.

 

(a)           Other than as described in clause (b) below, in connection with
any underwritten offering of shares or other Registrable Securities, the Company
and each Holder will agree (in the case of Holders, with respect to Registrable
Securities respectively held by them) to be bound by the underwriting
agreement's lock-up restrictions (which must apply in like manner to all of
them) that are agreed to (x) by the Company, if a majority of the shares or
other Registrable Securities being sold in such offering are being sold for its
account, and (y) by Holders holding a majority of Registrable Securities being
sold by all Holders, if a majority of the shares or other Registrable Securities
being sold in such offering are being sold by Holders. Other than as described
in clause (b) below, pending the signing of the applicable underwriting
agreement, from the point at which a Holder receives written notice that the
Company intends to pursue an underwritten registered public offering of shares
with respect to which a piggyback opportunity will apply pursuant to this
Agreement and until the applicable underwriting agreement is entered into or
such offering is abandoned, each Holder agrees to be bound by the same
restrictions on transfer as were applicable under the underwriting agreement
applicable to the Company's IPO.

 

(b)           At any time, each Holder shall have the right to elect to
relinquish all rights under this Article II. If any Holder makes such election,
it will no longer be subject to this Section 2.12.

 

Section 2.13          Expenses. All Registration Expenses incurred in connection
with any registration statement or registered offering covering Registrable
Securities held by Holders will be borne by the Company. However, underwriters',
brokers' and dealers' discounts and commissions applicable to Registrable
Securities sold for the account of a Holder will be borne by such Holder.

 

 8

 

 



Section 2.14           Facilitating Registrations and Offerings.

 

(a)            If the Company becomes obligated under this Agreement to
facilitate a registration and offering of Registrable Securities on behalf of
Holders, the Company will do so with the same degree of care and dispatch as
would reasonably be expected in the case of a registration and offering by the
Company of shares for its own account. Without limiting this general obligation,
the Company will fulfill its specific obligations as described in this Section
2.14.

 

(b)           In connection with each registration statement that is demanded by
Holders or as to which piggyback rights otherwise apply, the Company will:

 

(i)          prepare and file with the SEC a registration statement covering the
applicable Registrable Securities, file amendments thereto as warranted, seek
the effectiveness thereof, and file with the SEC prospectuses and prospectus
supplements as may be required, all in consultation with the Holders and as
reasonably necessary in order to permit the offer and sale of such Registrable
Securities in accordance with the applicable plan of distribution;

 

(ii)         within a reasonable time prior to the filing of any registration
statement, any prospectus, any amendment to a registration statement, amendment
or supplement to a prospectus or any free writing prospectus, provide copies of
such documents to the selling Holders and to the underwriter or underwriters of
an underwritten offering, if applicable, and to their respective counsel; fairly
consider such reasonable changes in any such documents prior to or after the
filing thereof as the counsel to the Holders or the underwriter or the
underwriters may request; and make such of the representatives of the Company as
shall be reasonably requested by the selling Holders or any underwriter
available for discussion of such documents;

 

(iii)        within a reasonable time prior to the filing of any document which
is to be incorporated by reference into a registration statement or a
prospectus, provide copies of such document to counsel for the Holders and
underwriters; fairly consider such reasonable changes in such document prior to
or after the filing thereof as counsel for such Holders or such underwriter
shall request; and make such of the representatives of the Company as shall be
reasonably requested by such counsel available for discussion of such document;

 

(iv)        use all reasonable efforts to cause each registration statement and
the related prospectus and any amendment or supplement thereto, as of the
effective date of such registration statement, amendment or supplement and
during the distribution of the Registrable Securities (x) to comply in all
material respects with the requirements of the Securities Act and the rules and
regulations of the SEC and (y) not to contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading;

 



 9

 

  

(v)         notify each Holder promptly, and, if requested by such Holder,
confirm such advice in writing, (A) when a registration statement has become
effective and when any post-effective amendments and supplements thereto become
effective if such registration statement or post-effective amendment is not
automatically effective upon filing pursuant to Rule 462 of the Securities Act,
(B) of the issuance by the SEC or any state securities authority of any stop
order, injunction or other order or requirement suspending the effectiveness of
a registration statement or the initiation of any proceedings for that purpose,
(C) if, between the effective date of a registration statement and the closing
of any sale of securities covered thereby pursuant to any agreement to which the
Company is a party, the representations and warranties of the Company contained
in such agreement cease to be true and correct in all material respects or if
the Company receives any notification with respect to the suspension of the
qualification of the Registrable Securities for sale in any jurisdiction or the
initiation of any proceeding for such purpose, and (D) of the happening of any
event during the period a registration statement is effective as a result of
which such registration statement or the related Prospectus contains any untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading;

 

(vi)        furnish counsel for each underwriter, if any, and for the Holders
copies of any correspondence with the SEC or any state securities authority
relating to the registration statement or prospectus;

 

(vii)       otherwise use all reasonable efforts to comply with all applicable
rules and regulations of the SEC, including making available to its security
holders an earnings statement covering at least 12 months which shall satisfy
the provisions of Section 11(a) of the Securities Act and Rule 158 thereunder
(or any similar provision then in force); and

 

(viii)      use all reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of a registration statement at the earliest
possible time.

 

(c)            In connection with any non-shelf registered offering or shelf
takedown that is demanded by Holders or as to which piggyback rights otherwise
apply, the Company will:

 

(i)          cooperate with the selling Holders and the sole underwriter or
managing underwriter of an underwritten offering, if any, to facilitate the
timely preparation and delivery of certificates representing the Registrable
Securities to be sold and not bearing any restrictive legends; and enable such
Registrable Securities to be in such denominations (consistent with the
provisions of the governing documents thereof) and registered in such names as
the selling Holders or the sole underwriter or managing underwriter of an
underwritten offering of Registrable Securities, if any, may reasonably request
at least five days prior to any sale of such Registrable Securities;

 

(ii)         furnish to each Holder and to each underwriter, if any,
participating in the relevant offering, without charge, as many copies of the
applicable prospectus, including each preliminary prospectus, and any amendment
or supplement thereto and such other documents as such Holder or underwriter may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities; the Company hereby consents to the use of the
prospectus, including each preliminary prospectus, by each such Holder and
underwriter in connection with the offering and sale of the Registrable
Securities covered by the prospectus or the preliminary prospectus;

 

 10

 

 



(iii)           use all reasonable efforts to register or qualify the
Registrable Securities being offered and sold, no later than the time the
applicable registration statement becomes effective, under all applicable state
securities or “blue sky" laws of such jurisdictions as each underwriter, if any,
or any Holder holding Registrable Securities covered by a registration
statement, shall reasonably request; use all reasonable efforts to keep each
such registration or qualification effective during the period such registration
statement is required to be kept effective; and do any and all other acts and
things which may be reasonably necessary or advisable to enable each such
underwriter, if any, and each such Holder to consummate the disposition in each
such jurisdiction of such Registrable Securities owned by such Holder; provided,
however, that the Company shall not be obligated to qualify as a foreign
corporation or as a dealer in securities in any jurisdiction in which it is not
so qualified or to consent to be subject to general service of process (other
than service of process in connection with such registration or qualification or
any sale of Registrable Securities in connection therewith) in any such
jurisdiction;

 

(iv)          cause all Registrable Securities being sold to be qualified for
inclusion in or listed on the Nasdaq Capital Market or any securities exchange
on which Registrable Securities issued by the Company are then so qualified or
listed if so requested by the Holders, or if so requested by the underwriter or
underwriters of an underwritten offering of Registrable Securities, if any;

 

(v)           cooperate and assist in any filings required to be made with FINRA
and in the performance of any due diligence investigation by any underwriter in
an underwritten offering;

 

(vi)          use all reasonable efforts to facilitate the distribution and sale
of any Registrable Securities to be offered pursuant to this Agreement,
including without limitation by making road show presentations, holding meetings
with and making calls to potential investors and taking such other actions as
shall be requested by the Holders or the lead managing underwriter of an
underwritten offering; and

 

(vii)         enter into customary agreements (including, in the case of an
underwritten offering, underwriting agreements in customary form, and including
provisions with respect to indemnification and contribution in customary form
and consistent with the provisions relating to indemnification and contribution
contained herein) and take all other customary and appropriate actions in order
to expedite or facilitate the disposition of such Registrable Securities and in
connection therewith:

 

(A)          make such representations and warranties to the selling Holders and
the underwriters, if any, in form, substance and scope as are customarily made
by issuers to underwriters in similar underwritten offerings;

 

 11

 

 



(B)           obtain opinions of counsel to the Company and updates thereof
(which counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the lead managing underwriter, if any) addressed to each selling
Holder and the underwriters, if any, covering the matters customarily covered in
opinions requested in sales of securities or underwritten offerings and such
other matters as may be reasonably requested by such Holders and underwriters;

 

(C)           obtain “cold comfort” letters and updates thereto from the
Company's independent certified public accountants addressed to the selling
Holders, if permissible, and the underwriters, if any, which letters shall be
customary in form and shall cover matters of the type customarily covered in
“cold comfort" letters to underwriters in connection with primary underwritten
offerings; and

 

(D)           to the extent requested and customary for the relevant
transaction, enter into a securities sales agreement with the Holders providing
for, among other things, the appointment of an agent for the selling Holders for
the purpose of soliciting purchases of Registrable Securities, which agreement
shall be customary in form, substance and scope and shall contain customary
representations, warranties and covenants.

 

The above shall be done at such times as customarily occur in similar registered
offerings or shelf takedowns.

 

(d)           In connection with each registration and offering of Registrable
Securities to be sold by Holders, the Company will, in accordance with customary
practice, make available for inspection by representatives of the Holders and
underwriters and any counsel or accountant retained by such Holder or
underwriters all relevant financial and other records, pertinent corporate
documents and properties of the Company and cause appropriate officers, managers
and employees of the Company to supply all information reasonably requested by
any such representative, underwriter, counsel or accountant in connection with
their due diligence exercise.

 

(e)            Each Holder that holds Registrable Securities covered by any
registration statement will furnish to the Company such information regarding
itself as is required to be included in the registration statement, the
ownership of Registrable Securities by such Holder and the proposed distribution
by such Holder of such Registrable Securities as the Company may from time to
time reasonably request in writing.

 

 12

 

 



Article III

 

INDEMNIFICATION

 

Section 3.1             Indemnification by the Company. In the event of any
registration of any Registrable Securities of the Company under the Securities
Act pursuant to Article II, the Company hereby indemnifies and agrees to hold
harmless, to the fullest extent permitted by Law, each Holder who sells
Registrable Securities covered by such registration statement, each Affiliate of
such Holder and their respective directors and officers or general and limited
partners (and the directors, officers, employees, Affiliates and controlling
Persons of any of the foregoing), each other Person who participates as an
underwriter in the offering or sale of such Registrable Securities and each
other Person, if any, who controls such Holder or any such underwriter within
the meaning of the Securities Act (each, and “Indemnified Party” and
collectively, the “Indemnified Parties”), against any and all losses, claims,
damages or liabilities, joint or several, and reasonable and documented expenses
to which such Indemnified Party may become subject under the Securities Act,
common law or otherwise, insofar as such losses, claims, damages or liabilities
(or actions or proceedings in respect thereof, whether or not such Indemnified
Party is a party thereto) arise out of or are based upon: (a) any untrue
statement or alleged untrue statement of any material fact contained in any
registration statement under which such Registrable Securities were registered
under the Securities Act, any preliminary, final or summary prospectus contained
therein, or any amendment or supplement thereto, or any document incorporated by
reference therein, or any other such disclosure document (including reports and
other documents filed under the Exchange Act and any document incorporated by
reference therein) or related document or report; (b) any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in the case of a
prospectus, in the light of the circumstances when they were made; or (c) any
violation or alleged violation by the Company or any of its Subsidiaries of any
federal, state, foreign or common law rule or regulation applicable to the
Company or any of its Subsidiaries and relating to action or inaction in
connection with any such registration, disclosure document or related document
or report, and the Company will reimburse such Indemnified Party for any legal
or other expenses reasonably incurred by it in connection with investigating or
defending any such loss, claim, liability, action or proceeding; provided that
the Company will not be liable to any Indemnified Party in any such case to the
extent that any such loss, claim, damage, liability (or action or proceeding in
respect thereof) or expense arises out of or is based upon any untrue statement
or alleged untrue statement or omission or alleged omission made in such
registration statement, in any such preliminary, final or summary prospectus, or
any amendment or supplement thereto in reliance upon and in conformity with
written information with respect to such Indemnified Party furnished to the
Company by such Indemnified Party expressly for use in the preparation thereof.
Such indemnity will remain in full force and effect regardless of any
investigation made by or on behalf of such Holder or any Indemnified Party and
will survive the Transfer of such Registrable Securities by such Holder or any
termination of this Agreement.

 

Section 3.2             Indemnification by the Holders and Underwriters. The
Company may require, as a condition to including any Registrable Securities in
any registration statement filed in accordance with Article II, that the Company
shall have received an undertaking reasonably satisfactory to it from the Holder
of such Registrable Securities or any prospective underwriter to indemnify and
hold harmless (in the same manner and to the same extent as set forth in Section
3.1) the Company, all other Holders or any prospective underwriter, as the case
may be, and any of their respective Affiliates, directors, officers and
controlling Persons, with respect to any untrue statement in or omission from
such registration statement, any preliminary, final or summary prospectus
contained therein, or any amendment or supplement, if such untrue statement or
omission was made in reliance upon and in conformity with written information
with respect to such Holder or underwriter furnished to the Company by such
Holder or underwriter expressly for use in the preparation of such registration
statement, preliminary, final or summary prospectus or amendment or supplement,
or a document incorporated by reference into any of the foregoing. Such
indemnity will remain in full force and effect regardless of any investigation
made by or on behalf of the Company or any of the Holders, or any of their
respective Affiliates, directors, officers or controlling Persons and will
survive the Transfer of such Registrable Securities by such Holder. In no event
shall the liability of any selling Holder of Registrable Securities hereunder be
greater in amount than the dollar amount of the proceeds actually received by
such Holder upon the sale of the Registrable Securities giving rise to such
indemnification obligation.

 

 13

 

 



Section 3.3            Notices of Claims, Etc.. Promptly after receipt by an
Indemnified Party hereunder of written notice of the commencement of any action
or proceeding with respect to which a claim for indemnification may be made
pursuant to this Article III, such Indemnified Party will, if a claim in respect
thereof is to be made against an indemnifying party, give written notice to the
latter of the commencement of such action; provided that the failure of the
Indemnified Party to give notice as provided herein will not relieve the
indemnifying party of its obligations under Section 3.1 or 3.2, except to the
extent that the indemnifying party is actually prejudiced by such failure to
give notice. In case any such action is brought against an Indemnified Party,
unless in such Indemnified Party's reasonable judgment a conflict of interest
between such indemnified and indemnifying parties may exist in respect of such
claim, the indemnifying party will be entitled to participate in and to assume
the defense thereof, jointly with any other indemnifying party similarly
notified to the extent that it may wish, with counsel selected by the Holders of
at least a majority of the Registrable Securities included in the relevant
registration, and after notice from the indemnifying party to such Indemnified
Party of its election so to assume the defense thereof, the indemnifying party
will not be liable to such Indemnified Party for any legal or other expenses
subsequently incurred by the latter in connection with the defense thereof other
than reasonable costs of investigation. If, in such Indemnified Party's
reasonable judgment, having common counsel would result in a conflict of
interest between the interests of such indemnified and indemnifying parties,
then such Indemnified Party may employ separate counsel reasonably acceptable to
the indemnifying party to represent or defend such Indemnified Party in such
action, it being understood, however, that the indemnifying party will not be
liable for the reasonable fees and expenses of more than one separate firm of
attorneys at any time for all such Indemnified Parties (and not more than one
separate firm of local counsel at any time for all such Indemnified Parties) in
such action. No indemnifying party will consent to entry of any judgment or
enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party of a
release from all liability in respect of such claim or litigation.

 

Section 3.4             Contribution. If the indemnification provided for
hereunder from the indemnifying party is unavailable to an Indemnified Party
hereunder in respect of any losses, claims, damages, liabilities or expenses
referred to herein for reasons other than those described in the proviso in the
first sentence of Section 3.1, then the indemnifying party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such losses, claims, damages,
liabilities or expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and Indemnified Parties in connection
with the actions which resulted in such losses, claims, damages, liabilities or
expenses, as well as any other relevant equitable considerations. The relative
fault of such indemnifying party and Indemnified Parties shall be determined by
reference to, among other things, whether any action in question, including any
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact, has been made by, or relates to information
supplied by, such indemnifying party or Indemnified Parties, and the parties'
relative intent, knowledge, access to information and opportunity to correct or
prevent such action. The amount paid or payable by a party under this Section
3.4 as a result of the losses, claims, damages, liabilities and expenses
referred to above shall be deemed to include any legal or other fees or expenses
reasonably incurred by such party in connection with any investigation or
proceeding. In no event shall the liability of any selling Holder of Registrable
Securities hereunder be greater in amount than the dollar amount of the proceeds
actually received by such Holder upon the sale of the Registrable Securities
giving rise to such contribution obligation.

 

 14

 

 



The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 3.4 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

 

Section 3.5            Non-Exclusivity. The obligations of the parties under
this Article III will be in addition to any liability which any party may
otherwise have to any other party.

 

Article IV

 

OTHER

 

Section 4.1            Notices. Any notice, request, instruction or other
document to be given hereunder by any party hereto to another party hereto shall
be in writing and shall be deemed given (a) when delivered personally,
(b) five (5) Business Days after being sent by certified or registered mail,
postage prepaid, return receipt requested, (c) one (1) Business Day after being
sent by Federal Express or other nationally recognized overnight courier, or
(d) if transmitted by facsimile, if confirmed within 24 hours thereafter by a
signed original sent in the manner provided in clause (a), (b) or (c) to parties
at the following addresses (or at such other address for a party as shall be
specified by prior written notice from such party):

 

if to the Company:

 

M I Acquisitions, Inc. 

19 West 44th Street, Suite 1416 

New York, New York 10036 

Email: tpriore@pps.io 

Attn: Thomas C. Priore

 

with copy (which shall not constitute notice) to:

 

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Email: michael.gilligan@srz.com
Attn: Michael E. Gilligan

 

 15

 

 



if to TCP or PIEH:

 

19 West 44th Street, Suite 1416 

New York, New York 10036 

Email: tpriore@pps.io 

Attn: Thomas C. Priore

 

with copy (which shall not constitute notice) to:

 

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Email: michael.gilligan@srz.com
Attn: Michael E. Gilligan

 

if to any Individual, as set forth on Schedule A.

 

Section 4.2             Assignment. Neither the Company nor any Holder shall
assign all or any part of this Agreement without the prior written consent of
the Company; provided, however, that any Holder may assign its respective rights
and obligations under this Agreement in whole or in part to any of its
respective Affiliates without the consent of any other party. Except as
otherwise provided herein, this Agreement will inure to the benefit of and be
binding on the parties hereto and their respective successors and permitted
assigns. Any PIH Holder that is not an Individual may agree to become a party to
this Agreement at any time after the date hereof and such PIH Holder shall
thereafter be deemed to be an Individual for all purposes under this Agreement.

 

Section 4.3             Amendments; Waiver. This Agreement may be amended,
supplemented or otherwise modified, or any provision waived, only by a written
instrument executed by the Company and the Holders holding a majority of the
Registrable Securities subject to this Agreement; provided that no such
amendment, supplement or other modification or waiver shall adversely affect the
economic interests of any Holder hereunder, or increase the obligations of any
Holder, disproportionately to other Holders without the written consent of such
Holder. For the avoidance of doubt, no consent pursuant to this Section 4.3
shall be required in connection with any amendment or revision to Schedule A
unless such amendment or revision is to remove a Holder from such schedule at a
time when such Holder would otherwise be entitled to registration rights herein.
No waiver by any party of any of the provisions hereof will be effective unless
explicitly set forth in writing and executed by the party so waiving. Except as
provided in the preceding sentence, no action taken pursuant to this Agreement,
including without limitation, any investigation by or on behalf of any party,
will be deemed to constitute a waiver by the party taking such action of
compliance with any covenants or agreements contained herein. The waiver by any
party hereto of a breach of any provision of this Agreement will not operate or
be construed as a waiver of any subsequent breach.

 

 16

 

 



Section 4.4            Third Parties. This Agreement does not create any rights,
claims or benefits inuring to any person that is not a party hereto nor create
or establish any third party beneficiary hereto.

 

Section 4.5            Rule 144. For so long as the Company is subject to the
requirements of Section 13, 14 or 15(d) of the Exchange Act, the Company
covenants that it will file any reports required to be filed by it under the
Securities Act and the Exchange Act (or, if the Company is subject to the
requirements of Section 13, 14 or 15(d) of the Exchange Act but is not required
to file such reports, it will, upon the request of any Holder, make publicly
available such information), and it will take such further action as any Holder
may reasonably request so as to enable such Holder to sell Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by (a) Rule 144 under the Securities Act, as such
Rule may be amended from time to time, or (b) any similar rule or regulation
hereafter adopted by the SEC, in each case, only to the extent such sales would
be permitted under all applicable lock-ups. Upon the request of any Holder, the
Company will deliver to such Holder a written statement as to whether it has
complied with such requirements.

 

Section 4.6             In-Kind Distributions. If any Holder seeks to effectuate
an in-kind distribution of all or part of its Registrable Securities to its
direct or indirect equityholders, the Company will, only to the extent such
in-kind distribution would be permitted under all applicable lock-ups, cooperate
with such Holder and the Company's transfer agent to facilitate such in-kind
distribution in the manner reasonably requested by such Holder, as well as any
resales by such transferees under a shelf registration statement covering such
distributed Registrable Securities.

 

Section 4.7             Governing Law. This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
applicable to contracts formed and to be performed entirely within the State of
New York, without regard to the conflicts of law principles thereof, to the
extent such principles would require or permit the applicable of the laws of
another jurisdiction.

 

Section 4.8             CONSENT TO JURISDICTION. EACH OF THE PARTIES HERETO
CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED
WITHIN THE STATE OF NEW YORK AND IRREVOCABLY AGREES THAT ALL ACTIONS OR
PROCEEDINGS RELATING TO THIS AGREEMENT SHALL BE LITIGATED IN SUCH COURTS. EACH
OF THE PARTIES HERETO ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS RESPECTIVE
PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY
AGREES TO BE BOUND BY ANY FINAL AND NONAPPEALABLE JUDGMENT RENDERED THEREBY IN
CONNECTION WITH THIS AGREEMENT. EACH OF THE PARTIES HERETO FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF VIA OVERNIGHT
COURIER, TO SUCH PARTY AT THE ADDRESS SPECIFIED IN THIS AGREEMENT, SUCH SERVICE
TO BECOME EFFECTIVE FOURTEEN CALENDAR DAYS AFTER SUCH MAILING. NOTHING HEREIN
SHALL IN ANY WAY BE DEEMED TO LIMIT THE ABILITY OF EITHER PARTY HERETO TO SERVE
ANY SUCH LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW OR TO OBTAIN JURISDICTION OVER OR TO BRING ACTIONS,
SUITS OR PROCEEDINGS AGAINST THE OTHER PARTY HERETO IN SUCH OTHER JURISDICTIONS,
AND IN SUCH MANNER, AS MAY BE PERMITTED BY ANY APPLICABLE LAW.

 

 17

 

 



Section 4.9             MUTUAL WAIVER OF JURY TRIAL. THE PARTIES HERETO WAIVE
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO ENFORCE
OR DEFEND ANY RIGHTS OR REMEDIES UNDER THIS AGREEMENT.

 

Section 4.10           Specific Performance. Each of the parties hereto
acknowledges and agrees that in the event of any breach of this Agreement by any
of them, the non-breaching party would be irreparably harmed and could not be
made whole by monetary damages. Each party accordingly agrees to waive the
defense in any action for specific performance that a remedy at law would be
adequate and that the parties, in addition to any other remedy to which they may
be entitled at law or in equity, shall be entitled to compel specific
performance of this Agreement.

 

Section 4.11           Entire Agreement. This Agreement sets forth the entire
understanding of the parties hereto with respect to the subject matter hereof.
There are no agreements, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein. This Agreement supersedes all other prior agreements and understandings
between the parties with respect to such subject matter.

 

Section 4.12           Severability. If one or more of the provisions,
paragraphs, words, clauses, phrases or sentences contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision, paragraph, word, clause, phrase or
sentence in every other respect and of the remaining provisions, paragraphs,
words, clauses, phrases or sentences hereof shall not be in any way impaired, it
being intended that all rights, powers and privileges of the parties hereto
shall be enforceable to the fullest extent permitted by Law.

 

Section 4.13           Counterparts. This Agreement may be executed in any
number of counterparts, each of which will be deemed to be an original and all
of which together will be deemed to be one and the same instrument.

 

Section 4.14           Effectiveness. This Agreement shall become effective, as
to any Holder, as of the date signed by the Company and countersigned by such
Holder.

 

[Remainder of Page Intentionally Left Blank]

 



 18

 

  

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 



  COMPANY:       M I ACQUISITIONS, INC.       By:   /s/ Joshua Sason   Name:
Joshua Sason   Title: Chief Executive Officer



 

[Signature Page to Registration Rights Agreement] 

 

 

 

 



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 



  By:   /s/ Thomas C. Priore   Name: Thomas C. Priore



 

[Signature Page to Registration Rights Agreement]  



 

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 



  PRIORITY INCENTIVE EQUITY HOLDINGS, LLC       By:  Priority Investment
Holdings LLC, its Manager         By:   /s/ Thomas C. Priore   Name: Thomas C.
Priore   Title: Managing Member



 

[Signature Page to Registration Rights Agreement] 

 

 

 

 



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 



  AESV CREDITCARD CONSULTING LLC       By:   /s/ John V. Priore   Name: John V.
Priore   Title: Manager



 

[Signature Page to Registration Rights Agreement] 

 



 

 

  

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 



  By:   /s/ Bruce Mattox   Name: Bruce Mattox



  

[Signature Page to Registration Rights Agreement]

 



 

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 



  By:   /s/ David McMiller   Name: David McMiller



  

[Signature Page to Registration Rights Agreement]

 



 

 

 



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 



  By:   /s/ Sean Kiewiet   Name: Sean Kiewiet



  

[Signature Page to Registration Rights Agreement]

 



 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 



  By:   /s/ Tom Liney   Name: Tom Liney



  

[Signature Page to Registration Rights Agreement]

 



 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 



  By:   /s/ Ranjana Ram   Name: Ranjana Ram



  

[Signature Page to Registration Rights Agreement]

 



 

 

 

Schedule A

 

Individuals

 

1.AESV Creditcard Consulting LLC

 

2.Bruce Mattox

 

3.David McMiller

 

4.Sean Kiewiet

 

5.Tom Liney

 

6.Ranjana Ram

 



 

 

